Keybank N.A. v Simao (2018 NY Slip Op 00794)





Keybank N.A. v Simao


2018 NY Slip Op 00794


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1311/17) CA 17-00085.

[*1]KEYBANK NATIONAL ASSOCIATION, PLAINTIFF-RESPONDENT, 
vPHILIP SIMAO, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.